Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dan McClure on Wednesday, July 29, 2022.
3. 	In claim 1, lines 9, “wherein the runtime” replaced with --wherein a runtime. --
4. 	In claim 1, lines 16, “the first and second offsets” replaced with --the first offset and a second offset--
5. 	In claim 1, lines 24, after “ 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” insert --wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window. --
6. 	In claim 4, lines 2, “and/or” delete --and--.
7. 	In claim 4, lines 3, “and/or” delete --and--
8. 	In claim 8, lines 3, “and/or” delete --and--.
9. 	In claim 9, lines 3, “and/or” delete --and--.
10. 	In claim 20, lines 8, “wherein the runtime” replaced with --wherein a runtime. --
11. 	In claim 20, lines 15, “the first and second offsets” replaced with --the first offset and a second offset --
12.      In claim 20, lines 24, after “ 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” insert --wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window. --
13. 	In claim 23, lines 12, “wherein the runtime” replaced with --wherein a runtime. --
14. 	In claim 23, lines 19, “the first and second offsets” replaced with --the first offset and a second offset --
15. 	In claim 23, lines 24, after “ 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” insert --wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window. --
16. 	In claim 24, lines 9, “wherein the runtime” replaced with --wherein a runtime. --
17. 	In claim 24, lines 16, “the first and second offsets” replaced with --the first offset and a second offset --
18. 	In claim 24, lines 24, after “ 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” insert --wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window. --
19. 	In claim 25, lines 8, after “event” insert -- wherein a runtime is to be calculated based on the following formula: 


    PNG
    media_image2.png
    43
    163
    media_image2.png
    Greyscale
; or

further comprising a calculating unit configured to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset when the number of counted measurement windows differs between the first and second time-to-digital converter to acquire the runtime, or to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset and a second offset when the number of measurement windows of the third time-to-digital converter differs from the second time-to-digital converter to acquire the runtime; or wherein the second measurement window is started shifted by the first offset compared to the first measurement window or wherein all measurement windows are started shifted by the respective offset; and wherein an incremental shift takes place by means of their respective offset; or wherein feeding the event to the second time-to-digital converter is shifted by the first offset and wherein a shifting takes place incrementally; or wherein the runtime is calculated based on the following formula


    PNG
    media_image3.png
    46
    169
    media_image3.png
    Greyscale
,
wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window. --
20. 	In claim 26, lines 12, “wherein the runtime” replaced with --wherein a runtime. --
21. 	In claim 26, lines 19, “the first and second offsets” replaced with --the first offset and a second offset --
22. 	In claim 26, lines 24, after “ 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” insert --wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window. --
23. 	In claim 27, lines 12, “wherein the runtime” replaced with --wherein a runtime. --
24. 	In claim 27, lines 19, “the first and second offsets” replaced with --the first offset and a second offset --
25. 	In claim 27, lines 24, after “ 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” insert --wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window. --
Allowable Subject Matter
26. 	Claims 1-9, 14, 16, 18, 20-27 are allowed over the prior art of record.
27.     Regarding claim 1, the prior art of record fail to teach either singly or in combination a time-to-digital converter arrangement, comprising: wherein a runtime is to be calculated based on the following formula:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or 
further comprising a calculating unit configured to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset when the number of counted measurement windows differs between the first and second time-to-digital converter to acquire a runtime, or to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset and a second offset when the number of measurement windows of the third time-to-digital converter differs from the second time-to-digital converter to acquire the runtime, or wherein the second measurement window is started shifted by the first offset compared to the first measurement window or wherein all measurement windows are started shifted by the respective offset and an incremental shift takes place by means of their respective offset; or wherein feeding the event to the second time-to-digital converter is shifted by the first offset and wherein a shifting takes place incrementally or wherein their runtime is calculated based on the following formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window.

28.    Regarding claim 20, the prior art of record fail to teach either singly or in combination a time-to-digital converter arrangement comprising: wherein a runtime is to be calculated based on the following formula:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or 
further comprising a calculating unit configured to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset when the number of counted measurement windows differs between the first and second time-to-digital converter to acquire the runtime, or to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset and a second offset when the number of measurement windows of the third time-to-digital converter differs from the second time-to-digital converter to acquire the runtime, or wherein the second measurement window is started shifted by the first offset compared to the first measurement window or wherein all measurement windows are started shifted by the respective offset and an incremental shift takes place by means of their respective offset; or wherein feeding the event to the second time-to-digital converter is shifted by the first offset and wherein a shifting takes place incrementally or wherein their runtime is calculated based on the following formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window.

29.     Regarding clam 23, the prior art of record fail to teach either singly or in combination a measurement system, comprising: wherein a runtime is to be calculated based on the following formula:

				
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or 
further comprising a calculating unit configured to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset when the number of counted measurement windows differs between the first and second time-to-digital converter to acquire a runtime, or to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset and a second offset  when the number of measurement windows of the third time-to-digital converter differs from the second time-to-digital converter to acquire the runtime, or wherein the second measurement window is started shifted by the first offset compared to the first measurement window or wherein all measurement windows are started shifted by the respective offset and an incremental shift takes place by means of their respective offset; or wherein feeding the event to the second time-to-digital converter is shifted by the first offset and wherein a shifting takes place incrementally or wherein their runtime is calculated based on the following formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window.

30.     Regarding claim 24, the prior art of record fail to teach either singly or in combination a method for time-to-digital conversion, comprising: wherein a runtime is to be calculated based on the following formula:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or 
further comprising a calculating unit configured to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset when the number of counted measurement windows differs between the first and second time-to-digital converter to acquire a runtime, or to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset and a second offset when the number of measurement windows of the third time-to-digital converter differs from the second time-to-digital converter to acquire a runtime, or 
wherein the second measurement window is started shifted by the first offset compared to the first measurement window or wherein all measurement windows are started shifted by the respective offset and an incremental shift takes place by means of their respective offset; or 
wherein feeding the event to the second time-to-digital converter is shifted by the first offset and wherein a shifting takes place incrementally or wherein their runtime is calculated based on the following formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window.

31.       Regarding claim 25, the prior art of record fail to teach either singly or in combination a method for time-to-digital conversion, comprising: wherein a runtime is to be calculated based on the following formula:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or 
further comprising a calculating unit configured to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset when the number of counted measurement windows differs between the first and second time-to-digital converter to acquire a runtime, or to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset and a second offset when the number of measurement windows of the third time-to-digital converter differs from the second time-to-digital converter to acquire a runtime, or 
wherein the second measurement window is started shifted by the first offset compared to the first measurement window or wherein all measurement windows are started shifted by the respective offset and an incremental shift takes place by means of their respective offset; or 
wherein feeding the event to the second time-to-digital converter is shifted by the first offset and wherein a shifting takes place incrementally or wherein their runtime is calculated based on the following formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window.

32.     Regarding claim 26, the prior art of record fail to teach either singly or in combination a non-transitory digital storage medium having a computer program stored thereon to perform the method of time-to-digital conversion, the method comprising: wherein a runtime is to be calculated based on the following formula:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or 
further comprising a calculating unit configured to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset when the number of counted measurement windows differs between the first and second time-to-digital converter to acquire a runtime, or to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset and a second offset when the number of measurement windows of the third time-to-digital converter differs from the second time-to-digital converter to acquire the runtime, or 
wherein the second measurement window is started shifted by the first offset compared to the first measurement window or wherein all measurement windows are started shifted by the respective offset and an incremental shift takes place by means of their respective offset; or 
wherein feeding the event to the second time-to-digital converter is shifted by the first offset and wherein a shifting takes place incrementally or wherein their runtime is calculated based on the following formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window.

33.       Regarding claim 27, the prior art of record fail to teach either singly or in combination a non-transitory digital storage medium having a computer program stored thereon to perform the method of time-to-digital conversion, the method comprising: wherein a runtime is to be calculated based on the following formula:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or 
further comprising a calculating unit configured to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset when the number of counted measurement windows differs between the first and second time-to-digital converter to acquire a runtime, or to multiply the number of measurement windows of the first time-to-digital converter with the duration per measurement window and to add the first offset and a second offset when the number of measurement windows of the third time-to-digital converter differs from the second time-to-digital converter to acquire the runtime, or 
wherein the second measurement window is started shifted by the first offset compared to the first measurement window or wherein all measurement windows are started shifted by the respective offset and an incremental shift takes place by means of their respective offset; or 
wherein feeding the event to the second time-to-digital converter is shifted by the first offset and wherein a shifting takes place incrementally or wherein their runtime is calculated based on the following formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein t is the runtime, m is a number of counted time windows up to a stop signal, n is a number of time-to-digital converters, kfine is a number of counted fine steps and ΔTTDC is the duration of a time window.	
Conclusion
34. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878                                                                                                                                                                                                        
/KEVIN K PYO/Primary Examiner, Art Unit 2878